COHN, Senior District Judge,
dissenting.
I dissent as to the majority’s holding on the grant of summary judgment on Hardy’s state law rescission claim. The majority holds that there was no false representation of fact because “the July 14, 1995, letter did not contain a false representation of fact.”1 The majority agrees *541with the district court that the “letter simply stated the monthly contribution for health insurance at the time of the letter” and that the letter was true when it was written even though the price later changed.
The letter, written in response to a question by Hardy concerning his continued ability to pay for health insurance after retirement, stated:
Until age 65, you and your spouse will be covered by the health and dental care plan that is provided to our retirees. You will need to pay the required contribution to continue your membership in the plan. The monthly contribution is $41.67 per month for two person coverage. ...
Upon reaching age 65, you will be covered by the Midland Enterprises Medicare Supplement Plan.
Hardy says he also discussed his required health insurance premiums with his company’s benefits manager and that he was told his premium costs would be approximately $500.00 per year, which is consistent with a $41.67 monthly premium payment.
The district court found—and the majority appears to agree—that Hardy’s interpretation of the letter to mean that the payments were fixed until he reached age 65 was simply his subjective understanding of the letter and unrelated to the objectively true interpretation of the letter, which was that as of the time of the letter only, payments were set at $41.67 per month. The letter, however, states that “[ujntilage 65, you and your spouse will be covered” by the insurance plan. It then goes on to say that the “monthly contribution is $41.67.”
An answer that is technically true but that is misleading and intended to deceive the questioner (and that succeeds in doing so) is a false representation. See United States v. DeZarn, 157 F.3d 1042, 1048 (6th Cir.1998) (holding that defendant could be charged with perjury where his testimony was technically true but was intended to deceive); see also United States v. Lane, 735 F.2d 799 (5th Cir.1984) (same); United States v. Slawik, 548 F.2d 75, 86 (3d Cir.1977) (same). In DeZam, this court held that when a witness answered questions truthfully as to an event held on the date mentioned by the prosecutor but he knew the prosecutor was asking about an event the previous year the witness could be charged with perjury and “the Government [was] entitled to present, and the jury to consider, evidence of the context of the questioning which would establish that the Defendant—despite the false premise of the question—knew exactly what the questions meant and exactly what they were referring to.” DeZarn, 157 F.3d at 1049.
Here Hardy argues similarly that Midland knew about his concerns about the cost of health care insurance (because he specifically asked about it) and that its responses to him, when viewed in this context, were deceptive, possibly intentionally so. Even though the letter may have been technically true—a finding that I do not necessarily endorse—it may still constitute a false representation given the context. That is a question that should be resolved by the trier of fact after hearing the evidence.

. See Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118, 122 (1954) (holding that a false representation of a material matter of fact is a necessary element of a rescission claim).